Exhibit 99.1 RADIANT LOGISTICS, INC. ACQUIRES SERVICE BY AIR BELLEVUE, WA June 8, 2015 – Radiant Logistics, Inc. (“Radiant”) (NYSE MKT: RLGT), a third party logistics and multimodal transportation services company, today announced it has acquired New York-based Service By Air, Inc., a privately held company that provides a full range of domestic and international transportation and logistics services across North America.The transaction is valued at approximately $12.0 million in cash and is subject to certain hold-back provisions and a working capital adjustment as of the closing date.
